 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                           No. 2:18-cv-1923-KJM-KJN (PS)
12                        Plaintiff,
13           v.                                         ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.
15
                          Defendants.
16

17

18          On April 18, 2019, the court conducted a hearing with respect to plaintiff’s opposition to

19   Travelers’ January 8, 2019 ex parte application for an order to compel a site inspection and for

20   sanctions. (See ECF Nos. 35, 42, 59, 60.) At the hearing, plaintiff Edward Stolz, II appeared on

21   his own behalf, attorney Edward Murphy appeared on behalf of Travelers, and attorney John

22   Sargetis appeared on behalf of third party Debby Naiman. (ECF No. 62.)

23          For the reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

24          1. Plaintiff shall file any opposition to Travelers’ ex parte application for an order to

25                compel a site inspection and for monetary and terminating sanctions (ECF No. 35) no

26                later than May 6, 2019, at 4:00 p.m. Travelers may file a reply no later than May 10,

27                2019, at 4:00 p.m.

28          2. An evidentiary hearing is set for May 17, 2019, at 9:00 a.m., in Courtroom. No. 25
                                                       1
 1             before Judge Newman. At the evidentiary hearing, the court intends to hear testimony

 2             under oath from Edward Stolz, II, Jeremy Ross, John Sargetis, Debby Naiman, and

 3             potentially others as to the circumstances surrounding, and reasons for, plaintiff’s

 4             cancellation of the court-ordered January 8, 2019 formal site inspection (as well as the

 5             earlier site inspections that were cancelled or rescheduled), and apparent disregard of

 6             court orders. The court will also entertain argument on whether terminating sanctions

 7             and/or monetary sanctions are appropriate.

 8         3. Edward Stolz, II, Jeremey Ross, John Sargetis, and Debby Naiman shall each appear,

 9             in person, at the hearing.

10         4. Mr. Stolz, Mr. Ross, Mr. Sargetis, Ms. Naiman, and defense counsel, Edward Murphy

11             shall each bring to the hearing all documentation—e.g., letters, emails, text messages,

12             phone records, billing statements—related to any site inspection of the subject

13             property, in this matter. This shall include, but is not limited to, all documentation

14             concerning the scheduling, rescheduling, or organizing the logistics of any site

15             inspection, as well as communication on these topics made to any other individual

16             named in this order.

17         5. If the court determines that any witness has committed perjury at the evidentiary

18             hearing, then the court may order additional sanctions beyond the $7,268.21 originally

19             contemplated (see ECF No. 42)—including monetary and/or terminating sanctions—

20             and refer the offending party for criminal prosecution and/or to the California State
21             Bar for professional discipline.

22         6. Plaintiff shall notify Mr. Ross regarding this order, as well as Mr. Murphy shall notify

23             Mr. Ross by letter and/or email, regarding this order.

24         7. Mr. Sargetis will notify Ms. Naiman regarding this order.

25             IT IS SO ORDERED.

26   Dated: April 19, 2019
27

28
                                                      2
